Citation Nr: 1442877	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  04-29 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for generalized joint and muscle pain and fatigue, to include as due to an undiagnosed illness and/or secondary to service-connected post-infective irritable bowel syndrome (IBS).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1989 to February 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This case was remanded in October 2006, April 2009, November 2010, and August 2012.  

In January 2005, the Veteran and his spouse testified at a hearing before a Decision Review Office (DRO) at the RO, and, in July 2006, they testified at a Board hearing before a Veterans Law Judge sitting at the RO.  Additionally, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO in June 2014, after being informed that the Veterans Law Judge who heard his case in July 2006 was no longer employed at the Board.  Transcripts from these hearings have been associated with the record.  At the time of the June 2014 Board hearing, the Veteran waived agency of original jurisdiction (AOJ) consideration of the evidence received since the issuance of the November 2011 supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated from July 2012 to September 2013 and the June 2014 hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The Veteran contends that he experiences chronic joint and muscle pain and fatigue as a result of his military service, to include in Southwest Asia during the Persian Gulf War.  Alternatively, the Veteran contends that he experiences chronic joint and muscle pain and fatigue as a result of his service-connected IBS because his body does not absorb enough vitamins and nutrients from his food.  In this regard, he testified that he has experienced muscle and joint pain and fatigue since returning from service, particularly upon returning to full-time work after service.  Additionally, the Veteran has documented service in Southwest Asia during the Persian Gulf War, as reported on his DD-214 and previously established by the Board.  He is also service-connected for IBS.

Initially, a review of the record shows that there may be relevant Social Security Administration (SSA) records that have not been obtained and associated with the record.  In a February 2012 income and employment form completed by the Veteran, he indicated that he had applied for SSA disability benefits and was waiting on a decision.  Furthermore, VA treatment records dated September 2013 indicate that the Veteran was preparing for a disability hearing.  To date, however, the AOJ has not attempted to obtain the Veteran's complete SSA records, which VA has a duty to obtain.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Dixon v. Gober, 14 Vet. App. 168 (2000).  Thus on remand, the AOJ should obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  

Additionally, the Veteran testified at the June 2014 hearing that he was receiving treatment from a private physician, Dr. Cobb, who intended to try to find a cause for the Veteran's pain and fatigue.  There is no indication that the AOJ has attempted to obtain such records.  Such should be accomplished on remand.  

The Board further finds that remand is necessary to afford the Veteran a VA examination so as to determine the current nature and etiology of his chronic joint and muscle pain and fatigue.  In this regard, the Board observes that he was previously provided with VA examinations; however, he should be afforded a new VA examination that addresses whether his chronic pain and fatigue are related to his military service, to include as due to an undiagnosed illness, or caused or aggravated by his alleged vitamins and nutrients deficiency caused by his IBS.  

Subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  There must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent of more, under the appropriate diagnostic code of 38 C.F.R. Part 4.  

By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  

In January 2011, the Veteran was afforded a VA examination to determine the nature and etiology of his generalized joint and muscle pain and fatigue.  Following a review of the record, an interview with the Veteran, and a physical examination, the examiner determined that the Veteran clearly had musculoskeletal complaints involving the upper and lower extremities and spinal segments, but did not meet the criteria for a diagnosis of fibromyalgia, or reactive or inflammatory arthritis.  In this regard, he indicated that the absence of inflammatory changes by the Veteran's description would strongly mitigate against the present of an inflammatory arthritis as either rheumatoid arthritis or reactive arthritis despite the elevation of the C-reactive protein and mild elevation of the sed rate.  The examiner further noted that the Veteran's history and hyperuricemic with clinical features was suggestive of intermittent gouty arthritis.  He stated that the Veteran's musculoskeletal pain had several potential contributors, to include his vitamin D deficiency and possibly sleep apnea.  The examiner opined that it was more likely than not that the Veteran's IBS is not responsible for his musculoskeletal complaints and there did not appear to be any aggravation by his IBS condition.   However, the examiner did not specifically indicate whether the Veteran's generalized joint and muscle pain and fatigue was attributed to a known clinical diagnosis and, if so, whether such was caused or aggravated by any depletion of vitamins and nutrients, to include vitamin D, found to be as a result of his IBS.  Furthermore, if such cannot be contributed to a known clinical diagnosis, an opinion regarding whether such is due to an undiagnosed illness is necessary.  In regard to the latter inquiry, a Gulf War VA examination was conducted in August 2013; however, the VA examiner did not address or comment on the Veteran's reported muscle and joint pain nor his fatigue.  Therefore, further examination is necessary.  

Finally, the Board notes that it does not appear that the Veteran has been provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the secondary aspect of his claim of entitlement to service connection for generalized joint and muscle pain and fatigue.  Such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for generalized joint and muscle pain and fatigue as secondary to his service-connected IBS.

2.  Request that SSA furnish a copy of its decision(s), as well as copies of all medical records underlying any such determination(s).  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding non-VA treatment records pertaining to his chronic joint and muscle pain and fatigue, to include Dr. Cobb.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

4.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination with an appropriate medical professional in connection with his claim of service connection for chronic joint and muscle pain and fatigue.  The record, to include a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail.  

(A)  The examiner should opine whether the Veteran's symptoms of muscle and joint pain and fatigue are attributed to a known clinical diagnosis.   

(B)  If a diagnosed disorder is established, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder had its onset during any period of the Veteran's active duty service or is otherwise related to such service.  

(C)  If a diagnosed disorder is established, the examiner also offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is caused OR aggravated by the Veteran's service-connected IBS, to include any depletion of vitamins and nutrients, to include vitamin D, found to be as a result of his IBS.

(D)  If the Veteran's symptoms of muscle and joint pain and fatigue cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for six months or more, or (2) exhibited intermittent episodes of improvement and worsening over a six-month period.  

The rationale for any opinion offered should be provided.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


